Per Curiam.
The profits of claimant from the sale of supplies involving the employment of capital or credit should not be considered in determining his average weekly wage. The record does not clearly show that such determination has been reached independently of such profits and for that reason there must be a rehearing. It was also error to exclude testimony as to whether or not there was a written contract of employment between claimant and the employer. All concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.